Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 13, 2021, wherein claim 1 is amended and claim 2 is canceled.  This application is a national stage application of PCT/IL2018/051034, filed September 16, 2018, which claims benefit of foreign application IL254535, filed September 17, 2017.
Claims 1 and 3-20 are pending in this application.
Claims 1 and 3-20 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 13, 2021, with respect to the rejection of claim 2 under 35 USC 112(b) for failing to further limit the base claim, is withdrawn in view of the cancelation of claim 2.

Applicant’s amendment, submitted December 13, 2021, with respect to the rejection of claims 1-10 and 14-17 under 35 USC 102(a)(2) for being anticipated by Beavis et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the patient actually be suffering from cytokine release syndrome.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 13, 2021, with respect to the rejection of claims 11-13 under 35 USC 103 for being obvious over Beavis et al., has been fully considered and found to be 

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Reference of record in previous action) in view of Sajjadi et al. (Reference of record in previous action)
	The claimed invention is directed to a method of managing cytokine release syndrome in a subject undergoing immunotherapy treatment without significantly affecting said immunotherapy treatment, comprising administering to the subject an effective amount of an adenosine A3 receptor ligand.  According to the specification (p. 4 lines 14-25 of the specification as originally filed) “managing cytokine release syndrome” refers to controlling the overall cytokine level in a subject undergoing immunotherapy without significantly compromising the effectiveness of the immunotherapy.  Therefore there is no requirement in the claims that the adenosine A3 receptor ligand be administered specifically to a patient who is presently suffering from cytokine release syndrome, or who would necessarily have developed cytokine release syndrome had they not received the therapy.  Rather, the claimed method encompasses embodiments wherein a subject suffering from cancer and not presently experiencing cytokine release syndrome receives both immunotherapy and an adenosine A3 ligand, so long as the immunotherapy is still effective.  Additionally the limitation “without significantly affecting said 
	Dependent claim 2 further specifies that the two therapies (the immunotherapy and the A3AR ligand) are administered either at the same time or one after the other.
Dependent claims 3-7 refer to specific effects of administering A3 receptor ligands on inflammatory cytokines or cytokine release syndrome symptoms.
Dependent claims 8-12 define particular features of the immunotherapy and the cancer being treated by the immunotherapy.
Dependent claims 14-17 define specific features of the adenosine A3 receptor ligand, including a particular purine nucleoside carboxamide structure.
Lee et al. discloses that immunotherapy including bispecific mAbs and adoptive T-cell immunotherapy are useful for treating cancers including acute lymphoblastic leukemia (p. 188 left column first paragraph) and further discloses treatment with chimeric antigen receptor therapy. (p. 188 right column second paragraph) Lee et al. further discloses that cytokine release syndrome is a potential side effect of immunotherapy. (p. 188 left column second paragraph. P. 189 left column last paragraph, right column first paragraph) Cytokine release syndrome is associated with elevated levels of cytokines including IFN-gamma, IL-6, and TNF-alpha, as well as IL-2, GM-CSF, IL-10, IL-8, and IL-5. (p. 189 right column third paragraph) Symptoms of CRS include fever, cardiac dysfunction, respiratory dysfunction, neurologic toxicity, renal or hepatic failure, and disseminated intravascular coagulation. (p. 190 left column second paragraph) Treatment of CRS can include targeted immunosuppressive agents that inhibit TNF-alpha and IL-1. (p. 193 left column third paragraph) Lee et al. does not specifically disclose a method of managing CRS comprising administering one of the claimed adenosine A3 receptor ligands.
Sajjadi et al. discloses a study to determine the receptor subtypes involved in the decrease in TNF-alpha production caused by adenosine. (p. 3435 right column first paragraph) Adenosine A3 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer IB-MECA or another adenosine A3 agonist to a subject suffering from cytokine release syndrome.  One of ordinary skill in the art would have done so because Lee et al. generally suggests that agents that target TNF-alpha can be used to treat CRS, and because Sajjadi et al. demonstrates that IB-MECA has this effect.
Therefore the invention taken as a whole is prima facie obvious.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sajjadi et al. as applied to claims 1, 3-12, and 14-17 above, and further in view of Goblyos et al. (US pre-grant publication 2013/0197025, of record in previous action)
The disclosures of Lee et al. and Sajjadi et al. are discussed above.  Lee et al. in view of Sajjadi et al. does not disclose a method wherein the compound being administered is an allosteric enhancer of the adenosine A3 receptor, such as those described in claims 18-20.
Gobylos et al. discloses that allosteric enhancement of receptors may provide therapeutic advantages over orthosteric agonists, including greater selectivity and fewer side effects. (p. 2 paragraph 28) Gobylos et al. further discloses adenosine A3 receptor allosteric modulators having a structure falling within the scope of instant claims 19 and 20. (p. 2 paragraph 32, p. 3 paragraphs 57 and 58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adenosine A3 allosteric modulators described by Gobylos et al. to treat cytokine release syndrome.  One of ordinary skill in the art would have recognized based on the disclosure of Sajjadi et al. that adenosine A3 agonists were useful for reducing TNF-alpha levels, and based on the disclosure of Gobylos et al. would have expected allosteric modulators of adenosine A3 receptors to be equivalents useful for 
Therefore the invention taken as a whole is prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sajjadi et al. as applied to claims 1-12 and 14-17 above, and further in view of Hosing et al. (Reference included with PTO-892)
The disclosures of Lee et al. and Sajjadi et al. are discussed above.  Lee et al. in view of Sajjadi et al. does not disclose a method wherein the leukemia being treated is chronic lymphocytic leukemia.
Hosing et al. discloses that adoptive call transfer of chimeric antigen receptor T-cells has been adapted for treatment of chronic lymphocytic leukemia. (abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods described above with respect to Lee et al. and Sajjadi et al. to treat cytokine release syndrome in a patient being treated by immunotherapy for chronic lymphocytic leukemia.  The rational for obviousness in this case would be that the prior art, particularly Lee et al. and Hosing et al., suggests that this patient population would also be treated by adoptive cell transfer and would also therefore be at risk for cytokine release syndrome.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted December 13, 2021, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  With respect to the rejections still pending, all of which are based on the references Lee et al. and Sajjadi et al., Applicant argues that one of ordinary skill in the art would not have seen Sajjadi et al. as suggesting FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/13/2022